DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is in response to the following communication: Non-provisional Application No. 16/537,215 filed on 08/09/2019.
3.	Claims 1-20 are pending.  

Claims 1, 11 and 20 are independent claims.  

Specification Objection
4.	Application numbers and status of related applications listed on pg. 2 should be updated.

5.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
6.	The abstract of the disclosure is objected to because the abstract is 158 words, which is greater than the 150 allowed (see above).  Correction is required.  See MPEP § 608.01(b).
Claim Objections
7:	Claim 5 is objected to because of the following informality:  
Claim 5, line 1, references “The method of Claim 5”.  A claim should not reference itself.
Examiner treats as:
-- The method of Claim 1--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1, 2, 4-9, 11, 12, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rajkumar et al.,  US 2019/0197396 (hereinafter Rajkumar).
  In regards to claim 1, Rajkumar teaches:
A method, comprising: (p. 29, [0303], see in stage (B), the robot 1110 receives, from the server system 1270, an updated machine learning model) and (p. 13, [0147], see FIG. 5 is a block diagram that illustrates an example of a system 500 for providing updated machine learning models to robots. Periodically, for example, monthly, the server system 112 can generate and distribute an updated machine learning model that incorporates the combined learning from the various datasets that the robots 104A-104D have provided). 
storing a deep learning model usable to perform inferencing operations and for providing inferenced data (p. 1, [0003], see for example, the representation may have already been computed as part of the continuous onboard inference process of the robot. As a result, when a user provides a robot with a classification for a previously unknown object, the robot may store the information and apply it to current and future tasks with minimal delay).
receiving one or more updates to the deep learning model (p. 29, [0303], see in stage (B), the robot 1110 receives, from the server system 1270, an updated machine learning model), (p. 10, [0116], see During stage (E), after collecting embeddings from the robots 104A-104D, the server system 112 updates the machine learning model and transmits the updated machine learning model 130 to each of the robots 104A-104D. In some implementations, the server system 112 may train its copy of the machine learning model using any newly received feature data from robots 104A-104D) and (p. 29, [0304], see In example system 1300, the machine learning model 1340 of the robot 1110 previously implemented version 1.0 of the machine learning model and the server system 1270 sent to the robot 1110 the updated version 2.0 of the machine learning model 1343).
updating the deep learning model to create an updated version of the deep learning model (p. 29, [0304], see in example system 1300, the machine learning model 1340 of the robot 1110 previously implemented version 1.0 of the machine learning model and the server system 1270 sent to the robot 1110 the updated version 2.0 of the machine learning model 1343) and (p. 10, [0116], see duringstage (E), after collecting embeddings from the robots 104A-104D, the server system 112 updates the machine learning model and transmits the updated machine learning model 130 to each of the robots 104A-104D. In some implementations, the server system 112 may train its copy of the machine learning model using any newly received feature data from robots 104A-104D).
determining a client computing device with a previous version of the deep learning model (p. 29, [0304], see in example system 1300, the machine learning model 1340 of the robot 1110 previously implemented version 1.0 of the machine learning model and the server system 1270 sent to the robot 1110 the updated version 2.0 of the machine learning model 1343).
automatically distributing one or more updates to the deep learning model to the client computing device when the updated version of the deep learning model meets or exceeds one or more improvement benchmarks (p. 7, [0091], see the system may include a server, separate from the robots, that manages training and version control for the machine learning models of the robots. The server can periodically transmit updated machine learning models to the robots and make sure the robots have identical models. In some implementations, the server may update the machine learning model upon receiving new embeddings from the robots). 

  In regards to claim 2, Rajkumar teaches:
the deep learning model is usable to perform the inferencing operations and to output the inferenced data to a software application installed on the client computing device (p. 1, [0003], see robots can perform processes to learn new information and new abilities from situations they encounter. Techniques disclosed herein can enable a robot to incorporate new information so that the robot learns almost instantaneously from user feedback or other sources of information. For example, a robot can have a local cache where certain types of learned information is stored. When the robot acquires new information, such as the classification for a previously unknown object, the robot can store a representation of the new information in the cache to make the information immediately available for the robot to use… the representation may have already been computed as part of the continuous onboard inference process of the robot. As a result, when a user provides a robot with a classification for a previously unknown object, the robot may store the information and apply it to current and future tasks with minimal delay).

  In regards to claim 4, Rajkumar teaches: 
the updating the deep learning model comprises retraining the deep learning model (p. 6, [0081], see fully retrained models, e.g., machine learning models re-trained on aggregated teachings from all robots, may be pushed to robots weekly or fortnightly).

  In regards to claim 5, Rajkumar teaches:
the retraining the deep learning model comprises retraining the deep learning model using a changed dataset (p. 6, [0081], see fully retrained models, e.g., machine learning models re-trained on aggregated teachings from all robots, may be pushed to robots weekly or fortnightly).

  In regards to claim 6, Rajkumar teaches:
the automatically distributing the one or more updates to the deep learning model comprises distributing one or more updated parameters for the previous version of the 
deep learning model to the client computing device (p. 10, [0116], see during stage (E), after collecting embeddings from the robots 104A-104D, the server system 112 updates the machine learning model and transmits the updated machine learning model 130 to each of the robots 104A-104D. In some implementations, the server system 112 may train its copy of the machine learning model using any newly received feature data from robots 104A-104D), (p. 5, [0075], see  Machine learning models can have parameters learned or trained based on various different examples, which may come from a variety of sources) and (p. 29, [0304], see the server system 1270 may update the robot's machine learning model 1340 by sending only those parameters of the machine learning model 1343 (e.g., node weights, node interconnectivity) that have changed from the previous model implemented by the machine learning model 1340).

  In regards to claim 7, Rajkumar teaches:
the automatically distributing the one or more updates to the deep learning model comprises distributing one or more updated hyperparameter adjustments for the previous version of the deep learning model to the client computing device (p. 29, [0304-0305], see the server system 1270 may update the robot's machine learning model 1340 by sending only those parameters of the machine learning model 1343 (e.g., node weights, node interconnectivity) that have changed from the previous model implemented by the machine learning model 1340. In example system 1300, the machine learning model 1340 of the robot 1110 previously implemented version 1.0 of the machine learning model and the server system 1270 sent to the robot 1110 the updated version 2.0 of the machine learning model 1343…  In some implementations, the computer system of the robot 1110 may update the machine learning model 1340 by storing one or more parameters associated with the updated machine learning model 1343 in a memory system of the robot 1110. In some examples, the robot 1110 may overwrite or remove the previous version of the machine learning model from the memory of the robot's computer system). 

  In regards to claim 8, Rajkumar teaches:
the automatically distributing the one or more updates to the deep learning model comprises updating the previous version of the deep learning model of the client computing device with at least one of a layer substitution, a layer fusing, or input stacking (p. 29, [0304], see the server system 1270 may send some or all of node weights, interlayer node connectivity information, or intralayer node connectivity information to update the machine learning model. In some examples, the server system 1270 may update the robot's machine learning model 1340 by sending only those parameters of the machine learning model 1343 (e.g., node weights, node interconnectivity) that have changed from the previous model implemented by the machine learning model).

  In regards to claim 9, Rajkumar teaches:
the updating is performed automatically by software or other neural networks (p. 29, [0303], see in stage (B), the robot 1110 receives, from the server system 1270, an updated machine learning model), (p. 10, [0116], see During stage (E), after collecting embeddings from the robots 104A-104D, the server system 112 updates the machine learning model and transmits the updated machine learning model 130 to each of the robots 104A-104D. In some implementations, the server system 112 may train its copy of the machine learning model using any newly received feature data from robots 104A-104D) and (p. 29, [0304], see In example system 1300, the machine learning model 1340 of the robot 1110 previously implemented version 1.0 of the machine learning model and the server system 1270 sent to the robot 1110 the updated version 2.0 of the machine learning model 1343).

  In regards to claim 11, Rajkumar teaches:
A non-transitory computer-readable medium storing computer instructions that, when executed by one or more processors, cause the one or more processors to perform a method comprising: (p. 29, [0303], see in stage (B), the robot 1110 receives, from the server system 1270, an updated machine learning model) and (p. 13, [0147], see FIG. 5 is a block diagram that illustrates an example of a system 500 for providing updated machine learning models to robots. Periodically, for example, monthly, the server system 112 can generate and distribute an updated machine learning model that incorporates the combined learning from the various datasets that the robots 104A-104D have provided). 
storing a deep learning model (p. 1, [0003], see for example, the representation may have already been computed as part of the continuous onboard inference process of the robot. As a result, when a user provides a robot with a classification for a previously unknown object, the robot may store the information and apply it to current and future tasks with minimal delay).
executing the deep learning model to perform inferencing operations and to provide inferenced data to a software application  (p. 1, [0003], see robots can perform processes to learn new information and new abilities from situations they encounter. Techniques disclosed herein can enable a robot to incorporate new information so that the robot learns almost instantaneously from user feedback or other sources of information. For example, a robot can have a local cache where certain types of learned information is stored. When the robot acquires new information, such as the classification for a previously unknown object, the robot can store a representation of the new information in the cache to make the information immediately available for the robot to use… the representation may have already been computed as part of the continuous onboard inference process of the robot. As a result, when a user provides a robot with a classification for a previously unknown object, the robot may store the information and apply it to current and future tasks with minimal delay).
receiving an updated version of the deep learning model (p. 29, [0303], see in stage (B), the robot 1110 receives, from the server system 1270, an updated machine learning model), (p. 10, [0116], see During stage (E), after collecting embeddings from the robots 104A-104D, the server system 112 updates the machine learning model and transmits the updated machine learning model 130 to each of the robots 104A-104D. In some implementations, the server system 112 may train its copy of the machine learning model using any newly received feature data from robots 104A-104D) and (p. 29, [0304], see in example system 1300, the machine learning model 1340 of the robot 1110 previously implemented version 1.0 of the machine learning model and the server system 1270 sent to the robot 1110 the updated version 2.0 of the machine learning model 1343).
executing the updated version of the deep learning model to provide additional inferenced data to the software application (p. 7, [0091], see the system may include a server, separate from the robots, that manages training and version control for the machine learning models of the robots. The server can periodically transmit updated machine learning models to the robots and make sure the robots have identical models. In some implementations, the server may update the machine learning model upon receiving new embeddings from the robots) and (p. 1, [0003], see As a result, when a user provides a robot with a classification for a previously unknown object, the robot may store the information and apply it to current and future tasks with minimal delay). 

  In regards to claim 12, Rajkumar teaches:
the deep learning model and the software application are installed on a client computing device (p. 1, [0003], see robots can perform processes to learn new information and new abilities from situations they encounter. Techniques disclosed herein can enable a robot to incorporate new information so that the robot learns almost instantaneously from user feedback or other sources of information. For example, a robot can have a local cache where certain types of learned information is stored. When the robot acquires new information, such as the classification for a previously unknown object, the robot can store a representation of the new information in the cache to make the information immediately available for the robot to use… the representation may have already been computed as part of the continuous onboard inference process of the robot. As a result, when a user provides a robot with a classification for a previously unknown object, the robot may store the information and apply it to current and future tasks with minimal delay).

  In regards to claim 15, Rajkumar teaches:
the software application is a voice recognition application (p. 13, [0153], see the user can provide the classification of the object with voice input or text input to a client device 108).

  In regards to claim 16, Rajkumar teaches:
the inferenced data includes one or more audio-related inferences (p. 13, [0153], see the user can provide the classification of the object with voice input or text input to a client device 108).
the one or more audio-related inferences being at least one of a language translation or a voice recognized command (p. 26, [0266], see the user may provide the user input 1145 to the robot 1110 by any of various means, including, for example, through voice commands, through a peripheral device that communicates with the robot 111).

  In regards to claim 17, Rajkumar teaches:
executing the deep learning model to perform inferencing operations and to provide inferenced data to a software application includes (p. 1, [0003], see robots can perform processes to learn new information and new abilities from situations they encounter. Techniques disclosed herein can enable a robot to incorporate new information so that the robot learns almost instantaneously from user feedback or other sources of information. For example, a robot can have a local cache where certain types of learned information is stored. When the robot acquires new information, such as the classification for a previously unknown object, the robot can store a representation of the new information in the cache to make the information immediately available for the robot to use… the representation may have already been computed as part of the continuous onboard inference process of the robot. As a result, when a user provides a robot with a classification for a previously unknown object, the robot may store the information and apply it to current and future tasks with minimal delay).
providing input data by the software application to the deep learning model, processing the input data by the deep learning model to generate the inferenced data (p. 1, [0003], see robots can perform processes to learn new information and new abilities from situations they encounter. Techniques disclosed herein can enable a robot to incorporate new information so that the robot learns almost instantaneously from user feedback or other sources of information. For example, a robot can have a local cache where certain types of learned information is stored. When the robot acquires new information, such as the classification for a previously unknown object, the robot can store a representation of the new information in the cache to make the information immediately available for the robot to use… the representation may have already been computed as part of the continuous onboard inference process of the robot. As a result, when a user provides a robot with a classification for a previously unknown object, the robot may store the information and apply it to current and future tasks with minimal delay).
outputting the inferenced data to the software application (p. 1, [0003], see robots can perform processes to learn new information and new abilities from situations they encounter. Techniques disclosed herein can enable a robot to incorporate new information so that the robot learns almost instantaneously from user feedback or other sources of information. For example, a robot can have a local cache where certain types of learned information is stored. When the robot acquires new information, such as the classification for a previously unknown object, the robot can store a representation of the new information in the cache to make the information immediately available for the robot to use… the representation may have already been computed as part of the continuous onboard inference process of the robot. As a result, when a user provides a robot with a classification for a previously unknown object, the robot may store the information and apply it to current and future tasks with minimal delay).

  In regards to claim 18, Rajkumar teaches:
the updated version of the deep learning model is received responsive to a trigger, the trigger being a request for the updated version of the deep learning model being sent to a server (p. 1, [0004-0005], see for example, each robot in a fleet may communicate with a server system to upload representations of recently learned information, such as classifications of objects that the robots observed and previously could not identify but have since learned to classify appropriately. The server system collects the representations, processes them, and distributes the combined set of representations to the robots in the fleet. This process of learning, uploading, and distributing representations of information learned by robots can be performed on an ongoing basis, for example, periodically on an hourly, daily, or weekly basis, or on a continuous basis with representations being distributed among robots as soon as they are learned…  For example, the server can periodically update a machine learning model used by the robots, at an interval significantly longer than the interval for sharing learning representations among robots. For example, if representations are shared daily among robots, the machine learning model may be updated each week, every two weeks, or each month). 

  In regards to claim 20, Rajkumar teaches:
A system, comprising: a memory storing instructions; and one or more processors that execute the instructions to perform a method comprising: receiving a deep learning model from a server (p. 29, [0303], see in stage (B), the robot 1110 receives, from the server system 1270, an updated machine learning model) and (p. 13, [0147], see FIG. 5 is a block diagram that illustrates an example of a system 500 for providing updated machine learning models to robots. Periodically, for example, monthly, the server system 112 can generate and distribute an updated machine learning model that incorporates the combined learning from the various datasets that the robots 104A-104D have provided). 
storing the deep learning model (p. 1, [0003], see for example, the representation may have already been computed as part of the continuous onboard inference process of the robot. As a result, when a user provides a robot with a classification for a previously unknown object, the robot may store the information and apply it to current and future tasks with minimal delay).
executing the deep learning model to perform inferencing operations and to provide inferenced data to a software application (p. 1, [0003], see robots can perform processes to learn new information and new abilities from situations they encounter. Techniques disclosed herein can enable a robot to incorporate new information so that the robot learns almost instantaneously from user feedback or other sources of information. For example, a robot can have a local cache where certain types of learned information is stored. When the robot acquires new information, such as the classification for a previously unknown object, the robot can store a representation of the new information in the cache to make the information immediately available for the robot to use… the representation may have already been computed as part of the continuous onboard inference process of the robot. As a result, when a user provides a robot with a classification for a previously unknown object, the robot may store the information and apply it to current and future tasks with minimal delay).
sending a request to the server to determine whether an updated version of the deep learning model is available (p. 1, [0004-0005], see  for example, each robot in a fleet may communicate with a server system to upload representations of recently learned information, such as classifications of objects that the robots observed and previously could not identify but have since learned to classify appropriately. The server system collects the representations, processes them, and distributes the combined set of representations to the robots in the fleet. This process of learning, uploading, and distributing representations of information learned by robots can be performed on an ongoing basis, for example, periodically on an hourly, daily, or weekly basis, or on a continuous basis with representations being distributed among robots as soon as they are learned…  For example, the server can periodically update a machine learning model used by the robots, at an interval significantly longer than the interval for sharing learning representations among robots. For example, if representations are shared daily among robots, the machine learning model may be updated each week, every two weeks, or each month). 
receiving the updated version of the deep learning model when an updated version of the deep learning model is available that meets or exceeds one or more improvement thresholds (p. 7, [0091], see the system may include a server, separate from the robots, that manages training and version control for the machine learning models of the robots. The server can periodically transmit updated machine learning models to the robots and make sure the robots have identical models. In some implementations, the server may update the machine learning model upon receiving new embeddings from the robots). 
executing the updated version of the deep learning model to provide additional inferenced data to the software application (p. 7, [0091], see the system may include a server, separate from the robots, that manages training and version control for the machine learning models of the robots. The server can periodically transmit updated machine learning models to the robots and make sure the robots have identical models. In some implementations, the server may update the machine learning model upon receiving new embeddings from the robots) and (p. 1, [0003], see As a result, when a user provides a robot with a classification for a previously unknown object, the robot may store the information and apply it to current and future tasks with minimal delay). 

Claim Rejections - 35 USC § 103

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 3, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rajkumar in view of Skuin et al., U.S. Patent No. 10,7135,43 (hereinafter Skuin). 
In regards to claims 1, and 11, the rejections above are incorporated respectively.
  In regards to claim 3, Rajkumar doesn’t explicitly teach:
the software application is a video game. 
However, Skuin teaches such use: (column 11, lines 12-21, see to learn detail of these video game characters it may be beneficial for the machine learning models to have access to high resolution and/or large versions of the characters. Thus, the training data 112 may include the particular video game characters rendered at different scales. Additionally, the different scales may be beneficial as real-world gameplay (e.g., a broadcast of a hockey game) may include images captured by television cameras at different zoom levels).
Rajkumar and Skuin are analogous art because they are from the same field of endeavor, AI model updates.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Rajkumar and Skuin before him or her, to modify the system of Rajkumar to include the teachings of Skuin, as a system for machine training, and accordingly it would enhance the system of Rajkumar, which is focused on learned information sharing, because that would provide Rajkumar with the ability to utilize machine learning with a video game, as suggested by Skuin (column 11, lines 12-21, p. 29, lines 41-46).      

  In regards to claim 13, Rajkumar doesn’t explicitly teach:
the software application is a video game.
However, Skuin teaches such use: (column 11, lines 12-21, see to learn detail of these video game characters it may be beneficial for the machine learning models to have access to high resolution and/or large versions of the characters. Thus, the training data 112 may include the particular video game characters rendered at different scales. Additionally, the different scales may be beneficial as real-world gameplay (e.g., a broadcast of a hockey game) may include images captured by television cameras at different zoom levels).
Rajkumar and Skuin are analogous art because they are from the same field of endeavor, AI model updates.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Rajkumar and Skuin before him or her, to modify the system of Rajkumar to include the teachings of Skuin, as a system for machine training, and accordingly it would enhance the system of Rajkumar, which is focused on learned information sharing, because that would provide Rajkumar with the ability to utilize machine learning with a video game, as suggested by Skuin (column 11, lines 12-21, p. 29, lines 41-46).      

  In regards to claim 14, Rajkumar teaches:
the inferenced data includes one or more image-related inferences (p. 6, [0080], see the first robot can acquire images of the coffee mug from various angles to determine characteristics of the coffee mug. The first robot can then use these characteristics to produce an embedding that is stored in a local cache of the first robot along with data specifying that the embedding represents a coffee mug). 
Rajkumar doesn’t explicitly teach:
the one or more image-related inferences being at least one of an anti-aliased image, an image with upscaled resolution, or a denoised image.
However, Skuin teaches such use: (column 11, lines 12-21, see to learn detail of these video game characters it may be beneficial for the machine learning models to have access to high resolution and/or large versions of the characters. Thus, the training data 112 may include the particular video game characters rendered at different scales. Additionally, the different scales may be beneficial as real-world gameplay (e.g., a broadcast of a hockey game) may include images captured by television cameras at different zoom levels).
Rajkumar and Skuin are analogous art because they are from the same field of endeavor, AI model updates.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Rajkumar and Skuin before him or her, to modify the system of Rajkumar to include the teachings of Skuin, as a system for machine training, and accordingly it would enhance the system of Rajkumar, which is focused on learned information sharing, because that would provide Rajkumar with the ability to utilize machine learning with a video game, as suggested by Skuin (column 11, lines 12-21, p. 29, lines 41-46).      

12.	Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rajkumar in view of Novielli et al., U.S. 2019/0278870   (hereinafter Novielli). 
  In regards to claim 1, the rejections above are incorporated respectively.
  In regards to claim 10, Rajkumar doesn’t explicitly teach:
the one or more improvement benchmarks are one or more thresholds for improvement relating to accuracy, quality, or performance.
However, Novielli teaches such use: (p. 3, [0050], see in another embodiment, the trigger even can be machine learning model performance so that the machine learning model is updated when the performance falls below a threshold such as when the number or rate of incorrect prefetches exceeds a threshold and/or the number or rate of correct prefetches falls below a threshold. In yet another embodiment, performance of a test machine learning model triggers updating the machine learning model to a wider group of users (see the A/B testing discussion below). Thus, when a test machine learning model (i.e., model A) performance exceeds another deployed model (i.e., model B), the A model can be deployed to replace the B model. In other embodiments a combination of trigger events can be used). 
Rajkumar and Novielli are analogous art because they are from the same field of endeavor, AI model updates.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Rajkumar and Novielli before him or her, to modify the system of Rajkumar to include the teachings of Novielli, as a system for loading search results using machine learning, and accordingly it would enhance the system of Rajkumar, which is focused on learned information sharing, because that would provide Rajkumar with the ability to utilize an upgrade performance threshold, as suggested by Novielli (p. 3, [0050], p. 11, [0209]). 

13.	Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rajkumar in view of Palladino et al., U.S. 2019/0037005 (hereinafter Palladino). 
  In regards to claim 11, the rejections above are incorporated respectively.
  In regards to claim 19, Rajkumar doesn’t explicitly teach:
the request is triggered as a result of a call to a feature application programming interface (API) that causes execution of the deep learning model.
However, Palladino teaches such use: (p. 10, 2nd column, 1st para., see the system of claim 17, wherein the executed auto-documentation code is further configured to update the machine learning model based on the content of the API request or response as observed).
Rajkumar and Palladino are analogous art because they are from the same field of endeavor, AI model updates.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Rajkumar and Palladino before him or her, to modify the system of Rajkumar to include the teachings of Palladino, as a system for processing machine learning API request, and accordingly it would enhance the system of Rajkumar, which is focused on learned information sharing, because that would provide Rajkumar with the ability to update a machine learning model, as suggested by Palladino (p. 10, 2nd column, p. 9, [0093]).      
Conclusion

14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent Application Publications

Kozhaya et al., 	20210266225

Ji et al., 		8719192
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193